DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2007/0242228 A1; Chen).
As of claim 1, Chen teaches a projection device [fig 1], comprising a first display 126 (LCoS) [fig 1] [0029], a second display 126 (LCoS) [fig 1] [0029], a third display 126 (LCoS) [fig 1] [0029], a light-combining module 150 (dichroic x-cube) [fig 1] [0028], a first angle selector (reflects G light towards LCoS 126 and transmits G light towards dichroic x-cube 150 as shown with fig 1 below), a second angle selector (reflects R light towards LCoS 126 and transmits R light towards dichroic x-cube 150 as shown with fig 1 below), a third angle selector (reflects B light towards LCoS 126 and transmits B light towards dichroic x-cube 150 as shown with fig 1 below), and a projection lens 160 [fig 1], wherein: the first display 126 (LCoS) [fig 1], the second display 126 (LCoS) [fig 1], and the third display 126 (LCoS) [fig 1] are respectively adapted to provide a first image beam (R image beam towards 150) [fig 1], a second image beam (G image beam towards 150) [fig 1], and a third image beam (B image beam towards 150) [fig 1]; the light-combining module 150 [fig 1] comprises a first light-incident surface, a second light-incident surface, a third light-incident surface, and a light-outgoing surface (shown below with fig 1 below); the first angle selector (shown below with fig 1 below) is configured between the first display 126 [fig 1] and the light-combining module 150 [fig 1], the second angle selector (shown below with fig 1 below) is configured between the second display 126 [fig 1] and the light-combining module 150 [fig 1], and the third angle selector (shown below with fig 1 below) is configured between the third display 126 [fig 1] and the light-combining module 150 [fig 1]; and the projection lens 160 [fig 1] is configured on one side of the light-outgoing surface (shown below with fig 1 below) of the light-combining module 150 [fig 1], and the projection lens 160 [fig 1] is adapted to project the first image beam (R image beam from 126) [fig 1], the second image beam (G image beam from 126) [fig 1], and the third image beam (B image beam from 126) [fig 1] out of the projection device 170 [fig 1], wherein: after the first image beam (R image beam from 126) [fig 1], the second image beam (G image beam from 126) [fig 1], and the third image beam (B image beam from 126) [fig 1] are adapted to pass through the first angle selector, the second angle selector, and the third angle selector respectively (shown below with fig 1 below), the first image beam (R image beam from 126) [fig 1], the second image beam (G image beam from 126) [fig 1], and the third image beam (B image beam from 126) [fig 1] are then adapted to transmit to the projection lens 160 [fig 1] by the light-combining module 150 [fig 1].

    PNG
    media_image1.png
    527
    758
    media_image1.png
    Greyscale

As of claim 8, Chen teaches the light-combining module 150 [fig 1] reflects the first image beam (R image beam) [fig 1] to the projection lens 160 [fig 1], allows the second image beam (G image beam) [fig 1] to pass and be transmitted to the projection lens 160 [fig 1], and reflects the third image beam (B image beam) [fig 1] to the projection lens 160 [fig 1].
As of claim 10, Chen teaches the light-combining module 150 [fig 1] is a light-combining prism (dichroic x-cube prism) [fig 1] [0028]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2007/0242228 A1; Chen) in view of FACIUS et al. (US 2008/0284920 A1; FACIUS).
Chen teaches the invention as cited above except for the first light-incident surface is opposite to the third light-incident surface, the second light-incident surface is opposite to the light-outgoing surface, and the second light-incident surface is connected between the first light-incident surface and the third light-incident surface.
FACIUS teaches an image generating apparatus [fig 4A] having the first light-incident surface (P1 incident surface) [fig 4A] is opposite to the third light-incident surface (P3 incident surface) [fig 4A], the second light-incident surface (P2 incident surface) [fig 4A] is opposite to the light-outgoing surface (of combiner 43) [fig 4A], and the second light-incident surface (P2 incident surface) [fig 4A] is connected between the first light-incident surface (P1 incident surface) [fig 4A] and the third light-incident surface (P3 incident surface) [fig 4A]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the first light-incident surface is opposite to the third light-incident surface, the second light-incident surface is opposite to the light-outgoing surface, and the second light-incident surface is connected between the first light-incident surface and the third light-incident surface as taught by FACIUS to the projection device as disclosed by Chen to provide an image generating apparatus which is capable of at least reducing the content of in homogenities and speckle in the produced images (FACIUS; [0004]).
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2007/0242228 A1; Chen).
Chen teaches the first display, the second display, and the third display are micro-light-emitting-diode display panels (a first, second, and third light modulating subsystem 125, 135, 145 have LCoS modulating panels) [0028]. Chen does not specifically teach micro-light-emitting-diode display panels; however, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have micro-light-emitting-diode display panels as a design choice (Rearrangement of Parts; MPEP 2144.04 VI C) in order to have high manufacturing yield and high manufacturing throughput. 
Allowable Subject Matter
Claims 3-7, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 3, the closest prior art Chen et al. (US 2007/0242228 A1; Chen) teaches a projection system 100 architecture based on a form birefringent PBS optical core. Generally, projection system 100 includes a first, second, and third light modulating subsystem 125, 135, 145. Each light modulating subsystem 125, 135, 145 generally includes a form birefringent polarization beam splitter (PBS) having an output modulator port, a liquid crystal on silicon (LCoS) modulating panel, and a biaxial compensation element between the output modulator port and the LCoS modulating panel. A dichroic x-cube 150 provides a light collecting element that is operable to combine modulated light from the first, second, and third light modulating subsystems 125, 135, 145, respectively. A projection lens 160 may direct the modulated light 170 toward a projection screen. In operation, light is generated by lamp 102 and directed via lens array 104 through PBS array 106 and lens 108, thereby providing collimated light 105. The collimated light 105 is then directed toward dichroic mirror 110, where a red/green light component is transmitted, while a blue light component is reflected. Following the transmitted light path, dichroic mirror 112 then transmits a red light component toward first light modulating subsystem 125, and reflects a green light component toward second light modulating subsystem 135. The blue light component transmitting via lens 114, mirror 116 and lens 118 is directed toward the third light modulating subsystem 145. Generally, for example, light modulating subsystem 125 may include a form birefringent PBS 120, a lens 122 and a clean-up polarizer 124 located at an input port, as well as a compensation element 128 located between an output modulator port of the PBS 120 and a light modulating panel 126 (e.g., an LCoS panel), arranged as shown. Each light modulating subsystem 125, 135, 145 may be of similar design, or may be optimized for the particular color range that it modulates. Chen does not anticipate or render obvious, alone or in combination, the first angle selector is a red-light wavelength filter, and the first angle selector allows the first image beam having an incident angle of less than 30 degrees to pass, and reflects the first image beam having an incident angle of 30 degrees or more.
As of claim 4, the closest prior art Chen et al. (US 2007/0242228 A1; Chen) teaches a projection system 100 architecture based on a form birefringent PBS optical core. Generally, projection system 100 includes a first, second, and third light modulating subsystem 125, 135, 145. Each light modulating subsystem 125, 135, 145 generally includes a form birefringent polarization beam splitter (PBS) having an output modulator port, a liquid crystal on silicon (LCoS) modulating panel, and a biaxial compensation element between the output modulator port and the LCoS modulating panel. A dichroic x-cube 150 provides a light collecting element that is operable to combine modulated light from the first, second, and third light modulating subsystems 125, 135, 145, respectively. A projection lens 160 may direct the modulated light 170 toward a projection screen. In operation, light is generated by lamp 102 and directed via lens array 104 through PBS array 106 and lens 108, thereby providing collimated light 105. The collimated light 105 is then directed toward dichroic mirror 110, where a red/green light component is transmitted, while a blue light component is reflected. Following the transmitted light path, dichroic mirror 112 then transmits a red-light component toward first light modulating subsystem 125, and reflects a green light component toward second light modulating subsystem 135. The blue light component transmitting via lens 114, mirror 116 and lens 118 is directed toward the third light modulating subsystem 145. Generally, for example, light modulating subsystem 125 may include a form birefringent PBS 120, a lens 122 and a clean-up polarizer 124 located at an input port, as well as a compensation element 128 located between an output modulator port of the PBS 120 and a light modulating panel 126 (e.g., an LCoS panel), arranged as shown. Each light modulating subsystem 125, 135, 145 may be of similar design, or may be optimized for the particular color range that it modulates. Chen does not anticipate or render obvious, alone or in combination, the second angle selector is a green-light wavelength filter, and the second angle selector allows the second image beam having an incident angle of less than 30 degrees to pass, and reflects the second image beam having an incident angle of 30 degrees or more.
As of claim 5, the closest prior art Chen et al. (US 2007/0242228 A1; Chen) teaches a projection system 100 architecture based on a form birefringent PBS optical core. Generally, projection system 100 includes a first, second, and third light modulating subsystem 125, 135, 145. Each light modulating subsystem 125, 135, 145 generally includes a form birefringent polarization beam splitter (PBS) having an output modulator port, a liquid crystal on silicon (LCoS) modulating panel, and a biaxial compensation element between the output modulator port and the LCoS modulating panel. A dichroic x-cube 150 provides a light collecting element that is operable to combine modulated light from the first, second, and third light modulating subsystems 125, 135, 145, respectively. A projection lens 160 may direct the modulated light 170 toward a projection screen. In operation, light is generated by lamp 102 and directed via lens array 104 through PBS array 106 and lens 108, thereby providing collimated light 105. The collimated light 105 is then directed toward dichroic mirror 110, where a red/green light component is transmitted, while a blue light component is reflected. Following the transmitted light path, dichroic mirror 112 then transmits a red light component toward first light modulating subsystem 125, and reflects a green light component toward second light modulating subsystem 135. The blue light component transmitting via lens 114, mirror 116 and lens 118 is directed toward the third light modulating subsystem 145. Generally, for example, light modulating subsystem 125 may include a form birefringent PBS 120, a lens 122 and a clean-up polarizer 124 located at an input port, as well as a compensation element 128 located between an output modulator port of the PBS 120 and a light modulating panel 126 (e.g., an LCoS panel), arranged as shown. Each light modulating subsystem 125, 135, 145 may be of similar design, or may be optimized for the particular color range that it modulates. Chen does not anticipate or render obvious, alone or in combination, the third angle selector is a blue-light wavelength filter, and the third angle selector allows the third image beam having an incident angle of less than 30 degrees to pass, and reflects the third image beam having an incident angle of 30 degrees or more.
As of claim 6, the closest prior art Chen et al. (US 2007/0242228 A1; Chen) teaches a projection system 100 architecture based on a form birefringent PBS optical core. Generally, projection system 100 includes a first, second, and third light modulating subsystem 125, 135, 145. Each light modulating subsystem 125, 135, 145 generally includes a form birefringent polarization beam splitter (PBS) having an output modulator port, a liquid crystal on silicon (LCoS) modulating panel, and a biaxial compensation element between the output modulator port and the LCoS modulating panel. A dichroic x-cube 150 provides a light collecting element that is operable to combine modulated light from the first, second, and third light modulating subsystems 125, 135, 145, respectively. A projection lens 160 may direct the modulated light 170 toward a projection screen. In operation, light is generated by lamp 102 and directed via lens array 104 through PBS array 106 and lens 108, thereby providing collimated light 105. The collimated light 105 is then directed toward dichroic mirror 110, where a red/green light component is transmitted, while a blue light component is reflected. Following the transmitted light path, dichroic mirror 112 then transmits a red light component toward first light modulating subsystem 125, and reflects a green light component toward second light modulating subsystem 135. The blue light component transmitting via lens 114, mirror 116 and lens 118 is directed toward the third light modulating subsystem 145. Generally, for example, light modulating subsystem 125 may include a form birefringent PBS 120, a lens 122 and a clean-up polarizer 124 located at an input port, as well as a compensation element 128 located between an output modulator port of the PBS 120 and a light modulating panel 126 (e.g., an LCoS panel), arranged as shown. Each light modulating subsystem 125, 135, 145 may be of similar design, or may be optimized for the particular color range that it modulates. Chen does not anticipate or render obvious, alone or in combination, a first anti-reflection layer, a second anti-reflection layer, and a third anti-reflection layer, wherein the first anti-reflection layer, the second anti-reflection layer, and the third anti-reflection layer are respectively disposed on the first light-incident surface, the second light-incident surface, and the third light-incident surface.
As of claim 7, the closest prior art Chen et al. (US 2007/0242228 A1; Chen) teaches a projection system 100 architecture based on a form birefringent PBS optical core. Generally, projection system 100 includes a first, second, and third light modulating subsystem 125, 135, 145. Each light modulating subsystem 125, 135, 145 generally includes a form birefringent polarization beam splitter (PBS) having an output modulator port, a liquid crystal on silicon (LCoS) modulating panel, and a biaxial compensation element between the output modulator port and the LCoS modulating panel. A dichroic x-cube 150 provides a light collecting element that is operable to combine modulated light from the first, second, and third light modulating subsystems 125, 135, 145, respectively. A projection lens 160 may direct the modulated light 170 toward a projection screen. In operation, light is generated by lamp 102 and directed via lens array 104 through PBS array 106 and lens 108, thereby providing collimated light 105. The collimated light 105 is then directed toward dichroic mirror 110, where a red/green light component is transmitted, while a blue light component is reflected. Following the transmitted light path, dichroic mirror 112 then transmits a red-light component toward first light modulating subsystem 125, and reflects a green light component toward second light modulating subsystem 135. The blue light component transmitting via lens 114, mirror 116 and lens 118 is directed toward the third light modulating subsystem 145. Generally, for example, light modulating subsystem 125 may include a form birefringent PBS 120, a lens 122 and a clean-up polarizer 124 located at an input port, as well as a compensation element 128 located between an output modulator port of the PBS 120 and a light modulating panel 126 (e.g., an LCoS panel), arranged as shown. Each light modulating subsystem 125, 135, 145 may be of similar design, or may be optimized for the particular color range that it modulates. Chen does not anticipate or render obvious, alone or in combination, the first angle selector, the second angle selector, and the third angle selector are respectively disposed on the first light-incident surface, the second light-incident surface, and the third light-incident surface.
As of claim 9, the closest prior art Chen et al. (US 2007/0242228 A1; Chen) teaches a projection system 100 architecture based on a form birefringent PBS optical core. Generally, projection system 100 includes a first, second, and third light modulating subsystem 125, 135, 145. Each light modulating subsystem 125, 135, 145 generally includes a form birefringent polarization beam splitter (PBS) having an output modulator port, a liquid crystal on silicon (LCoS) modulating panel, and a biaxial compensation element between the output modulator port and the LCoS modulating panel. A dichroic x-cube 150 provides a light collecting element that is operable to combine modulated light from the first, second, and third light modulating subsystems 125, 135, 145, respectively. A projection lens 160 may direct the modulated light 170 toward a projection screen. In operation, light is generated by lamp 102 and directed via lens array 104 through PBS array 106 and lens 108, thereby providing collimated light 105. The collimated light 105 is then directed toward dichroic mirror 110, where a red/green light component is transmitted, while a blue light component is reflected. Following the transmitted light path, dichroic mirror 112 then transmits a red-light component toward first light modulating subsystem 125, and reflects a green light component toward second light modulating subsystem 135. The blue light component transmitting via lens 114, mirror 116 and lens 118 is directed toward the third light modulating subsystem 145. Generally, for example, light modulating subsystem 125 may include a form birefringent PBS 120, a lens 122 and a clean-up polarizer 124 located at an input port, as well as a compensation element 128 located between an output modulator port of the PBS 120 and a light modulating panel 126 (e.g., an LCoS panel), arranged as shown. Each light modulating subsystem 125, 135, 145 may be of similar design, or may be optimized for the particular color range that it modulates. Chen does not anticipate or render obvious, alone or in combination, a fourth anti-reflection layer, wherein the fourth anti-reflection layer is disposed on the light-outgoing surface of the light-combining module.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Zhai (US 20210373429 A1) teaches a compact size light engine apparatus having at least a wedged dichroic mirror or a dichroic X-plate/cube to combine multiple RGB LEDs, and a folded light path assembly with a folding mirror or a right-angle prism for a miniaturized light engine system. Furthermore, the compact size light engine apparatus may comprise at least a long red wavelength light source with peak wavelength over 630 nm. A 2-channel/3-channel/4-channel compact size light engine configuration is disclosed that comprise at least one red light source, one blue light source, and one green light source, combined by a wedged dichroic mirror or a dichroic X-plate/cube into co-axis light path without Etendue increase and illuminate digital mirror device (DMD) micro-display and afterwards project the image from the micro-display onto the screen through projection lens;
- Prior Art TARPAN et al. (US 20200192204 A1) teaches a light projection system for generating an image with three primary colors, each primary color being respectively defined by a first, second and third wavebands. The system includes a first blue laser source emitting a first beam in a fourth waveband, the first blue laser source having a first laser driver, a second blue laser source emitting a second beam having a central wavelength and a fifth waveband, the second blue laser source having a second laser driver, a substrate having a wavelength conversion element for emitting light at a plurality of wavelengths after absorption of a light beam at an excitation wavelength within a fifth waveband of the second blue laser source and a beam combiner for combining the combined first beam and the converted beam, which combination results in a white beam. Dichroic losses can be reduced by using a green phosphor together with red laser assistance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882